Citation Nr: 0028177	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for heart disease due to 
hypercholesterolemia on an accrued benefits basis.

2. Entitlement to service connection for the cause of the 
veteran's death.

3. Entitlement to Dependent's Education Assistance pursuant 
to 38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in September 1998, by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. Service medical records reflect findings of 
hyperlipoproteinemia, Type II, during service.

2. The veteran suffered an anteroseptal myocardial infarction 
in 1995.  He subsequently sustained a second myocardial 
infarction in May 1998.

3. The death certificate reflects that the veteran died on 
May [redacted], 1998, from an acute myocardial infarction due to 
coronary artery disease, status post coronary artery 
bypass graft.

4. A private physician in October 1999, indicated that the 
veteran had elevated cholesterol levels for years which 
causes arteriosclerotic coronary vascular disease and that 
this certainly contributes to myocardial infarction.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Upon review of the record, the Board notes that the veteran 
was found to have had significantly elevated cholesterol 
levels which required medication during his period of active 
duty.  Although heart disease or any other cardiovascular 
disorders were not diagnosed during service or shortly 
thereafter, the veteran developed coronary artery disease and 
subsequently succumbed to a myocardial infarction.  A private 
physician, in October 1999, indicated "Mr. [redacted] (the 
veteran) had elevated cholesterol levels (for years) which 
causes ASCVD (arteriosclerotic coronary vascular disease) and 
this certainly contributes to Myocardial Infarction (Heart 
Attack).  When viewed in light of the findings noted during 
service, the Board concludes that this statement renders the 
appellant's claim plausible.

Unfortunately, there is no additional competent medical 
evidence of record which addresses the specific relationship, 
if any, between the findings noted during service and the 
subsequent development of heart disease and the myocardial 
infarction that caused the veteran's death.

ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In view of the above and the evidence which suggests a 
possible relationship between the significantly elevated 
cholesterol levels treated during service and the development 
of coronary artery disease and the terminal myocardial 
infarction, the Board believes that additional medical 
development is necessary prior to appellate consideration of 
this case.

The Board notes that the issues of entitlement to service 
connection for heart disease due to elevated cholesterol 
levels on an accrued benefits basis and entitlement to 
Dependent's Education Assistance pursuant to 38 U.S.C.A. 
Chapter 35 are essentially "inextricably intertwined" with 
the adjudication of the issue of entitlement to service 
connection for the cause of the veteran's death.  
Accordingly, action on these issues is deferred pending 
completion of the requested development.

Accordingly, this case is REMANDED to the RO for the 
following action;

1. The appellant and her representative 
should be provided an opportunity to 
submit additional evidence and/or 
argument in support of the claims on 
appeal.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2. The RO should make arrangements to have 
the claims folder reviewed by an 
appropriate VA physician.  The physician 
is requested to review the evidence of 
record and in particular, the statement 
from Dr. Gremillion dated in October 
1999.  The physician's attention is also 
directed to the statement dated in June 
1976, which noted that the veteran was 
being followed and treated for elevated 
cholesterol during service.

3. Upon completion of the review, the 
physician is requested to render an 
opinion regarding the causal 
relationship, if any, between the 
findings in service of 
hyperlipoproteinemia Type II, the 
development of coronary artery disease 
and the terminal myocardial infarction.  
If there is no medical possibility that 
there is such a relationship, the 
physician should clearly and 
unequivocally indicate so.  The 
physician should be advised that since 
the opinion is required to properly 
adjudicate the claim for compensation, 
it should be comprehensive and should 
include full rationale and a discussion 
of any medical studies on the subject 
deemed to be pertinent.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician's report.  If the report fails 
to comply with the instructions noted 
above or adequately respond to the 
specific opinions requested, the report 
must be returned to the physician for 
corrective action. 38 C.F.R. § 4.2 
(1999); Stegall v. West, 11 Vet. App. 
268 (1998).

5. Thereafter, the RO should readjudicate 
all claims at issue on appeal.  The RO 
must consider all the evidence of 
record, to include all evidence 
obtained as a result of this remand.  

6. In addition to the above, the RO is 
advised to consider carefully the 
benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991).  If 
the evidence is not in equipoise the 
RO should explain why.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 26 
(1991).


If any benefit, for which a notice of disagreement has been 
filed remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 



been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 


